DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/08/2021 has been entered.  Claims 18-27 have been canceled.  Claims 28-34 have been added.  Applicant’s amendment and corresponding arguments, see Pages 07-08, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.  Applicant’s amendment to the claims have overcome each and every 11b rejection set forth in the non-Final Office Action previously mailed on 1/08/2021.
Allowable Subject Matter
Claims 1-17 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…(b) filling said build region with a polymerizable liquid, said polymerizable liquid comprising a mixture of: (i) a light polymerizable first component, and (ii) a heat polymerizable second component; 
said heat polymerizable second component comprising (i) caprolactam monomers, (ii) a catalyst for anionic polymerization of caprolactam, and (iii) an initiator for anionic polymerization of caprolactam; 
(c) irradiating…to form a three-dimensional intermediate…containing said heat polymerizable second component in unpolymerized form; and then 
(d) heating said three-dimensional intermediate and polymerizing said caprolactam to form said three-dimensional object comprising nylon 6.”
The closest prior art of record, Rolland (US 2016/0136889 A1), discloses a method of forming a three-dimensional object comprising: providing a carrier and an optically transparent member having a build surface, (paragraph 0011); filling said build region with a polymerizable liquid, comprising a mixture of: a light polymerizable first component (paragraph 0110), and a heat polymerizable second component (paragraph 0223; methods used to solidify Part B…contacting the object or scaffold to heat); said heat polymerizable second component comprising monomers (paragraphs 0223-0224), a catalyst for polymerization (paragraph 0025), and an initiator for polymerization (Table 26); irradiating said build region with light to form a solid polymer scaffold from said first component and also advancing said carrier and said build surface away from one another to form a three-dimensional intermediate (paragraph 0011); and then heating to form said three-dimensional object (paragraph 0011).  However, Rolland neither teaches nor suggests the resultant forming a three-dimensional object comprising nylon 6, wherein the second component comprises caprolactam monomers, and a catalyst and initiator for polymerization of the monomers.
Another prior art, Matzner (US 2018/0029291 A1), is referenced for disclosing a method of fabrication a three dimensional object (Figure 1), comprising the use of a liquid, hybrid polymerizable composition (Abstract).  The polymerizable composition comprises a first component curable by UV radiation and a second component thermally curable (Example 5, Composition A comprises a caprolactone monomer and a photoinitiator).  Furthermore, the use of a catalyst and initiation is disclosed to facilitate polymerization (paragraphs 0056, 2020).  An object is formed after the composition is irradiated via UV (paragraphs 0139, 0437) and thereafter the object is heated (paragraph 05103).
Applicant argues, see Pages 07-08, it would be improper to apply the teaches of Matzner to address the deficiencies of Rolland as Matzner concerns fabrication methods using jetting of two or more different compositions form separate nozzles onto a receiving medium (as cited in Example 5; two separate compositions are jetted onto a heated tray and exposed to UV); Examiner agrees.  While the counter-argument could be made that because a mixing chamber is provided (paragraph 0435) and premixing of components is known in the art, the components could be construed as a composition.  However, the broadest reasonable interpretation does not mean the broadest possible interpretation.  Matzner discloses an inkjet fabrication method different from the stereolithography methods disclosed by Rolland; hence, one of ordinary skill would not have reasonable expected the compositions taught therein by Matzner to be usable in a mixed form in the method taught by Rolland.  As disclosed in the current application, a method of forming a three-dimensional object comprising light polymerizing a first component and heat polymerizing a second component, wherein the second component comprises caprolactam monomers, and a catalyst and initiator for polymerization of the monomers enables polymerization/fabrication of nylon 6 objects in a stereolithography method (page 02 of the instant Specification).
Claims 2-17 and 28-34 are allowable at least for depending on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/02/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748